 PROB 12C                                                                          Report Date: September 6, 2019
(6/16)

                                       United States District Court
                                                                                                      FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                      for the                               EASTERN DISTRICT OF WASHINGTON



                                        Eastern District of Washington                       Sep 10, 2019
                                                                                                 SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Nathaniel Jameco Brown                       Case Number: 0980 2:10CR00144-EFS-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: September 20, 2011
 Original Offense:          Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922
 Original Sentence:         Prison - 96 months                  Type of Supervision: Supervised Release
                            TSR - 48 months

 Revocation Sentence:       Prison: 12 months
 06/14/2018                 TSR - 48 months
 Asst. U.S. Attorney:       Tyler Howard Louis Tornabene        Date Supervision Commenced: February 12, 2019
 Defense Attorney:          Colin G. Prince                     Date Supervision Expires: February 11, 2023


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 06/24/2019, 07/03/2019, 07/18/2019 and 07/31/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            9           Special Condition #8: You must complete a mental health evaluation and follow any
                        treatment recommendations of the evaluating professional which do not require forced or
                        psychotropic medication and/or inpatient confinement, absent further order of the Court.
                        You must allow reciprocal release of information between the supervising officer and
                        treatment provider. You must contribute to the cost of treatment according to your ability
                        to pay.

                        Supporting Evidence: Mr. Brown was in direct violation of special condition number 8 by
                        failing to report for his mental health appointment, which was set for August 27, 2019.

                        During the hearing on July 23, 2019, Mr. Brown indicated he would like to have mental
                        health services, and the Court ordered the mental health condition to be added to the
                        offender’s conditions of supervised release.
Prob12C
Re: Brown, Nathaniel Jameco
September 6, 2019
Page 2

                On August 13, 2019, Mr. Brown was evaluated by mental health professional Robert
                Shepard. The treatment recommendation was for Mr. Brown to attend two meetings each
                month. The next scheduled meeting was set for August 27, 2019.

                On August 27, 2019, the undersigned officer called Mr. Shepard to verify if Mr. Brown
                attended his first scheduled treatment session. Mr. Shepard confirmed that Mr. Brown failed
                to call or show up for the appointment.


          10    Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                no more than 6 tests per month, in order to confirm continued abstinence from these
                substances.

                Supporting Evidence: On August 28, 2019, Mr. Brown was in direct violation of special
                condition number 6 by supplying a urine sample that was positive for marijuana and cocaine.

                On February 13, 2019, Nathaniel Brown was given a copy of his judgment and his
                conditions of supervision were explained to him. Mr. Brown signed his judgment reflecting
                he understood each condition.

                Due to Mr. Brown’s lack of communication, he was directed to report to the U.S. Probation
                Office on August 28, 2019. Mr. Brown was informed that this officer would be obtaining a
                urine sample and he self-disclosed that he used marijuana on August 26, 2019. This officer
                thanked Mr. Brown for his honesty, but he was informed that this officer would still be
                collecting a urine sample.

                Mr. Brown supplied the urine sample and he was also positive for cocaine. The offender
                stated, “yeah, I did that too.” He self-disclosed he also used cocaine on August 26, 2019,
                after he submitted the urine sample. He signed a drug use admission form for both marijuana
                and cocaine use.

                On August 30, 2019, Mr. Brown submitted a urine sample at Pioneer Human Services that
                tested positive for marijuana.
          11    Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                no more than 6 tests per month, in order to confirm continued abstinence from these
                substances.

                On September 4, 2019, Mr. Brown was in direct violation of special condition number 6 by
                failing to submit a urine sample for Pioneer Human Services.

                On February 13, 2019, Nathaniel Brown was given a copy of his judgment and his
                conditions of supervision were explained to him. Mr. Brown signed his judgment reflecting
                he understood each condition.

                Due to Mr. Brown’s continued drug use, he has been directed to call Pioneer Human
                Services each day and listen for the color Brown 1. If the color Brown 1 is called, he is to
                report between the hours of 7 a.m. and 7 p.m.
Prob12C
Re: Brown, Nathaniel Jameco
September 6, 2019
Page 3

                       On September 4, 2019, the color Brown 1 was called and Mr. Brown failed to supply a urine
                       sample as directed.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      09/06/2019
                                                                              s/Joshua D. Schull
                                                                              Joshua D. Schull
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer

                                                                                September 9, 2019
                                                                              Date
